Title: To George Washington from Brigadier General Jedediah Huntington, 25 May 1779
From: Huntington, Jedediah
To: Washington, George



Dear sir
Peeks Kill [N.Y.] 25 May 1779

I transmit your Excellency an Arrangement of the 2nd Connect: Regiment, aggreable to your Directions. Col. sherman was call’d upon for a Certificate of the Appointments by the Gov: & Council—but had not got them—he says Mr Sherman Member of Congress is a Member of the Board of War—that he was present when those Appointments were made & took Minutes of them—I am with the greatest Esteem & Respect, Your Excellency’s most obedient servant
J. Huntington
